Citation Nr: 0424348	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-17 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an extension of the delimiting date for 
Chapter 30 education benefits beyond January 22, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1988 to January 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
veteran testified at a Travel Board Hearing before the 
undersigned in August 2003; a transcript of the hearing is of 
record.  In April 2004, the Board remanded this case the RO 
for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran alleges that his service connected disability 
prevented him from using his VA educational assistance 
benefits between April 15, 1996 and July 31, 1999.  He has 
indicated that he was receiving treatment for the service 
connected back disability during that time.  The Board's 
April 2004 remand ordered sequential development which 
required:  That the veteran identify all treatment sources 
and provide any required releases.  That VA obtain records 
from all sources identified.  That (if records obtained 
showed treatment for the service connected back disability) 
the claims file be forwarded to a VA physician for review and 
a medical opinion.

Pursuant to the April 2004 Board remand, the RO sent the 
veteran a May 2004 letter advising him that he was to send:  
"Complete copies of any private or VA reports of treatment 
you have received for your service connected low back 
disability.  Specifically treatment for your low back 
disability between April 15, 1996 and July 31, 1999."  The 
veteran was further advised that he could "take up to a year 
from the date of this letter to make sure we have received 
the information and evidence we have requested."   
Regarding this letter, several observations are noteworthy:  
First among them is that the notice letter to the veteran is 
not in strict compliance with the Board's April 2004 remand 
order.  (And a remand confers on the veteran the right to 
strict compliance -as a matter of law.)  Telling the veteran 
he must obtain/submit treatment records, including from VA, 
is not equivalent to asking him to identify treatment sources 
and provide releases.  Furthermore, any VA treatment records 
are constructively of record; and VA is much better situated 
to obtain the records than the veteran would be.  And 
returning the case to the Board in approximately two months 
time (as was done) after the veteran was advised he had a 
year to respond (and after imposing on him VA's duty to 
obtain any VA treatment records) would appear on its face to 
be a due process violation.   

Finally, 38 C.F.R. § 3.158, pertaining to abandoned claims, 
provides generally that where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned (emphasis 
added). After the expiration of one year, further action will 
not be taken unless a new claim is received.  Here, the 
veteran has not previously been advised of the provisions of 
§ 3.158; he has information pertinent to the claim, and his 
cooperation is required to obtain evidence critical to the 
claim.  He has until May 2005 (one year from the May 2004 
letter) to respond before the claim is processed under 
38 C.F.R. § 3.158.  

Accordingly, this matter is remanded for the following:

1.  The RO must continue to ensure that 
all notice obligations are satisfied in 
accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) (as 
codified in 38 U.S.C.A. §§ 5102, 5103, 
and 5103A), implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent.  

2.  The RO should ask the veteran to 
identify all sources of treatment he 
received for his service connected back 
disability and to provide any necessary 
releases.  Then the RO should obtain 
complete records from all sources 
identified.  The veteran should be 
advised that, should he fail to respond 
or provide needed authorizations, his 
claim would be processed under 38 C.F.R. 
§ 3.158.  The RO should document all 
actions taken to obtain these records.

3.  If medical records are received 
reflecting treatment for the veteran's 
service-connected low back disability 
between April 15, 1996 and July 31, 1999, 
the RO should arrange for the veteran's 
claims folder (to include the treatment 
records secured) to be reviewed by a VA 
orthopedist, who should provide an 
opinion commenting on the degree of 
disability shown during the period 
between April 15, 1996 and July 31, 1999, 
and specifically indicating whether the 
low back disability made it medically 
infeasible for the veteran to engage in a 
program of educational study during that 
time.  The reviewing physician should 
explain the rationale for any opinion 
given.

4.  The RO should readjudicate the 
veteran's claim, applying 38 C.F.R. 
§ 3.158, if indicated.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given ample opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


